


110 HR 1249 IH: To include dehydroepiandrosterone as an anabolic

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1249
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Mr. Roskam introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To include dehydroepiandrosterone as an anabolic
		  steroid.
	
	
		1.Inclusion of
			 dehydroepiandrosteroneSection
			 102(41)(A) of the Controlled Substances
			 Act (21 U.S.C. 802(41)(A)) is amended—
			(1)in the matter
			 preceding clause (i), by striking corticosteroids, and
			 dehydroepiandrosterone and inserting and
			 corticosteroids;
			(2)by redesignating
			 clauses (x) through (xlx) as clauses (xi) through (xlxi), respectively;
			 and
			(3)by
			 inserting after clause (ix) the following:
				
					(x)dehydroepiandrosterone
				(androst-5-en-3β-ol-17-one);
					.
			
